DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           DENIS M. FIELD,
                              Appellant,

                                    v.

    BDO USA, LLP, a Delaware Limited Liability Partnership; BDO
SEIDMAN, LLP, a New York Limited Liability Partnership; and BDO USA,
           LLP, a New York Limited Liability Partnership,
                            Appellees.

                              No. 4D17-346

                         [December 14, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Gregory M. Keyser, Judge; L.T. Case No. 50-2016-CA-
007190-XXXX-MB.

   Kevin F. Richardson and Christopher J. Ryan of Clyatt, Richardson &
Ryan, P.A., West Palm Beach; Kevin E. O'Reilly of the Law Offices of
Kevin E. O'Reilly, West Palm Beach; and James D. Wing, Mount Dora, for
appellant.

   Ardith Bronson of DLA Piper LLP (US), Miami; and Cary B. Samowitz
of DLA Piper LLP (US), New York, New York, for appellees.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.